Affirmed and Memorandum Opinion filed May 4, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00952-CR

                          KENNETH JONES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1547641

                          MEMORANDUM OPINION

      In this appeal from a conviction for capital murder, appellant argues in two
issues that the trial court abused its discretion by excluding evidence of the
complainants’ criminal histories and by overruling a defense objection to the
prosecutor’s improper closing statement. For the reasons given below, we overrule
both of these issues and affirm the trial court’s judgment.
                                   BACKGROUND

      Because the details of the offense are largely unnecessary to understanding
the issues on appeal, we recite only these core facts: There was a verbal dispute
between multiple parties, and the dispute erupted into a shooting where many were
injured and two were killed. Appellant admitted that he was one of the shooters, but
he claimed that he acted in self-defense because one of the complainants had shot at
him first. The jury rejected that claim and convicted him of capital murder. Because
the prosecution did not seek the death penalty, the trial court imposed an automatic
sentence of life without parole.

                          EXCLUSION OF EVIDENCE

      After the prosecution rested its case-in-chief, defense counsel recalled the lead
detective for the prosecution and asked him whether he had considered self-defense
in his investigation. The detective responded that he had considered self-defense, but
he said that he ultimately rejected that defense because he opined that there was no
evidence to support it. When defense counsel replied by asking whether the detective
had investigated the criminal histories of the two complainants, the prosecution
objected and requested a hearing outside the presence of the jury, which the trial
court granted.

      The hearing was brief, and we reproduce the entirety of its testimony here:

      Q.     Did you investigate the criminal history of the two decedents?
      A.     Yes.
      Q.     What did you find?
      A.     I know they did have criminal history.
      Q.     Were they felonies?
      A.     I’d have to look at it again to say so. I believe I do remember
             seeing at least one or two felonies. I do not remember which one
             belonged to which.
                                          2
      Q.     And in terms of investigating both parties, the purpose of looking
             at their criminal backgrounds would be to help you determine
             who was the aggressor in the gunfight, correct?
      A.     No, I don’t agree with that.
      Q.     So if one side—you have a couple of nuns and the other side you
             have some gang members, that wouldn’t help you determine who
             was the first aggressor?
      A.     It can, but it’s not always that way, sir. I can’t—I cannot
             determine who was the aggressor from their criminal history
             because there’s been numerous times where a person that is a
             non-violent person was the aggressor, and vice versa, there was
             a person that has a violent history and was the aggressor. I can’t
             use—just like here, we can’t talk about someone’s criminal
             history, and I can’t do the same in any investigation, say, well,
             that’s them, so I’m going to go ahead and put it on them. I mean,
             in this situation, everyone involved had a criminal history.
      Q.     And well you said that—I’m sorry. You did investigate their
             criminal history. You found it was not useful in your
             investigation?
      A.     I wouldn’t say—I cannot use it as saying, okay, this person is
             going to be guilty, or this person is the one that did it. It’s a tool.
      Q.     I’m not asking you whether you’re going to make conclusions
             just on that evidence. I’m asking you would it assist you in your
             investigation to determine the criminal history of the parties
             involved?
      A.     Yes, and that’s why I researched it on all parties involved.

      Defense counsel did not develop any additional evidence about the
complainants’ criminal histories, and the prosecution did not ask any follow-up
questions. The hearing proceeded to argument, where defense counsel explained that
the proffered testimony was admissible because it would help the jury in determining
“who was the good guy and who was the bad guy.” The prosecution countered that
the testimony was “plainly inadmissible.” The trial court agreed with the prosecution
and ruled that the testimony would not be admitted.

                                            3
       Appellant now challenges the trial court’s ruling, which we review for an
abuse of discretion. See Burden v. State, 55 S.W.3d 608, 615 (Tex. Crim. App.
2001).

       Appellant’s argument in this court primarily invokes the rule that a homicide
defendant who claims self-defense may introduce evidence of the complainant’s
violent bad acts to show that the defendant’s fear of danger was reasonable or that
the complainant was the first aggressor. See Torres v. State, 71 S.W.3d 758, 760
(Tex. Crim. App. 2002). But the problem with this argument is that appellant did not
establish in the trial court that either of the two complainants had committed any
crimes of violence. The testimony from the detective merely established that the
complainants had been convicted of felonies. There was no indication whether those
felonies were for violent offenses (such as assault or murder) or for nonviolent
offenses (such as possession of drugs).

       Appellant suggests in his brief that the offenses must have been violent
because “the State did not argue that there were no violent priors from the
complainants’ criminal histories.” But as the proponent of the evidence, appellant
had the burden of showing that the felonies were violent and relevant. See Henley v.
State, 493 S.W.3d 77, 83 (Tex. Crim. App. 2016) (“A defendant has a fundamental
right to present evidence of a defense as long as the evidence is relevant and is not
excluded by an established evidentiary rule.”); Chambers v. State, 866 S.W.2d 9,
26–27 (Tex. Crim. App. 1993) (“The burden of showing the relevance of particular
evidence . . . rests on its proponent.”). Because appellant did not satisfy that burden,
the trial court could have reasonably determined that the proffered testimony was
not relevant to the claim of self-defense. We therefore conclude that the trial court
did not abuse its discretion by excluding the testimony of the complainants’ criminal
histories.

                                           4
                             CLOSING STATEMENTS

      The prosecution began its closing statement by advising the jury that the
charge must contain an instruction on every issue raised by the evidence, no matter
how slight: “So just because you see something included in the charge does not mean
that it’s some big issue, or the case is more complex than you thought it was when
you saw it.”

      The prosecution then turned to the self-defense instructions, with a focus on
the presumption of reasonableness. The charge correctly sort forth the presumption
in the following terms:

      A person’s belief that deadly force was immediately necessary is
      presumed to be reasonable if the person:
               (1) knew or had reason to believe that the other person against
                   whom the force was used:
                     (a) unlawfully and with force entered, or was attempting
                         to enter unlawfully and with force, the person’s
                         habitation, vehicle, or place of business or
                         employment; or
                     (b) unlawfully and with force removed, or was attempting
                         to remove unlawfully and with force, the person from
                         his habitation, vehicle, or place of business or
                         employment; or
                     (c) was committing or attempting to commit aggravated
                         kidnapping, murder, sexual assault, aggravated sexual
                         assault, robbery, or aggravated robbery;
               (2) did not provoke the other person against whom the force was
                   used; and
               (3) was not otherwise engaged in criminal activity, other than a
                   Class C misdemeanor that is a violation of a law or ordinance
                   regulating traffic at the time the force was used.

      The prosecution told the jury, “You can just go ahead and just cross this one
off.” The prosecution explained that subsection (1)(a) did not apply because this case
                                           5
did not involve a burglary. Similarly, the prosecution explained that subsection
(1)(b) did not apply because there was no attempt to remove or kidnap anyone. As
for subsection (1)(c), the prosecution asserted summarily that it did not apply.

      The prosecution then turned to subsection (2) and argued that the presumption
“is gone” because there was provocation. Even if the jury did not agree that there
was provocation, the prosecution urged the jury to reject the presumption because of
subsection (3): “So the defendant has admitted that he was a felon. He’s admitted
that he was possessing a firearm; he had taken it to his niece’s—”

      Defense counsel interjected at that point: “Your Honor, I’m going to object to
that. It’s improper jury argument, improper statement of law. His possession of the
firearm as a felon would be subsumed by the actual charge of capital murder.” The
trial court overruled the objection and granted a running objection.

      Appellant now challenges the trial court’s ruling, which we review for an
abuse of discretion. See Milton v. State, 572 S.W.3d 234, 241 (Tex. Crim. App.
2019).

      Appellant contends that the prosecution’s argument was improper because it
urged the jury to ignore the charge. The State responds that appellant did not preserve
error as to this argument. We agree with the State.

      To preserve error for appellate review, a party must make a timely and specific
objection in the trial court and obtain an adverse ruling. See Tex. R. App. P. 33.1(a).
Furthermore, the complaint on appeal must comport with the objection made during
the trial. See Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002).

      Here, the appellate complaint does not comport with the trial objection.
Defense counsel objected on the ground that appellant’s possession of a firearm was
“subsumed by the actual charge of capital murder.” Counsel did not object on the

                                          6
ground that the prosecution had encouraged the jury to ignore the charge. Therefore,
we conclude that this appellate complaint has not been preserved.1

                                       CONCLUSION

       The trial court’s judgment is affirmed.




                                              /s/       Tracy Christopher
                                                        Chief Justice



Panel consists of Chief Justice Christopher and Justices Spain and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
          Appellant’s brief contains one additional argument that the prosecutor improperly said,
“If fear is in the room, consent is not.” But these words do not appear anywhere in our record.
Appellant’s argument seems to have been copied erroneously from a brief in another appeal. See
Brief of Appellant, Gardezi v. State, No. 14-18-00077-CR, 2019 WL 6485095 (filed Nov. 25,
2019). We express no opinion as to the merits of that separate appeal, which is still pending in our
court.

                                                    7